Citation Nr: 9922379
Decision Date: 08/10/99	Archive Date: 09/09/99

DOCKET NO. 96-45 341               DATE AUG 10, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUE

Entitlement to the assignment of a higher disability evaluation for
the residuals of fractures of the left radius and ulna, currently
evaluated at 10 percent disabling.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel

INTRODUCTION

The veteran had active service from August 1989 to March 1995. This
matter came before the Board of Veterans' Appeals (Board) on appeal
from a rating decision of the St. Petersburg, Florida, Regional
Office (RO) of the Department of Veterans Affairs (VA).

This appeal is before the Board from the initial assignment of a
disability evaluation for the service-connected left elbow/forearm
disability. The Board notes that the United States Court of
Veterans Appeals (now the United States Court of Appeals for
Veterans Claims, hereinafter the Court), in Fenderson v. West, 12
Vet. App. 119 (1999) held, in part, that the RO never issued a
statement of the case (SOC) concerning the issue involving the
right testicle, as the document adding that issue to the appeal
"mistakenly treated the right-testicle claim as one for an
'[i]ncreased evaluation for service[-]connected ... residuals of
surgery to right testicle' ... rather than as a disagreement with
the original rating award, which is what it was." Id. at 132,
emphasis in the original. Fenderson involved a situation in which
the Board had concluded that the appeal as to the issue involving
the right testicle was not properly before it, on the basis that a
substantive appeal had not been filed.

This case differs from Fenderson in that the appellant did file a
timely substantive appeal concerning the initial rating to be
assigned for the disability at issue. The SOC did provide him with
the appropriate, applicable law and regulations and an adequate
discussion of the basis for the RO's assignment of the initial
disability evaluation. The appellant's timely substantive appeal
clearly indicated that he knew that the appeal was from the RO's
initial assignment of a disability evaluation. The Board observes
that the Court, in Fenderson, did not specify a formulation of the
issue that would be satisfactory, but only distinguished the
situation of filing a notice of disagreement (NOD) following the
grant of service connection and the initial assignment of a
disability evaluation from that of filing a NOD from the denial of
a claim for increase. Moreover, the appellant in this case has
clearly indicated that what he seeks is the assignment of a higher
disability evaluation.

2 -

Consequently, the Board sees no prejudice to the veteran in either
the RO's characterization of the issue or in the Board's
characterization of the issue as one of entitlement to the
assignment of a higher disability evaluation. See Bernard v. Brown,
4 Vet. App. 384 (1883). Therefore, the Board will not remand this
matter solely for a re-characterization of the issue in a new SOC.

FINDINGS OF FACT

1. Service medical records show that the veteran is right-handed.

2. The veteran's service-connected left elbow/forearm disorder is
manifested by pain without limitation of motion or nonunion of the
radius.

3. The veteran has a tender scar as a result of the surgery to the
elbow/forearm.

CONCLUSIONS OF LAW

1. The schedular criteria for an evaluation in excess of 10 percent
for a left elbow/forearm disability have not been met. 38 U.S.C.A. 
1155, 5107 (West 1991); 38 C.F.R. 4.7 and Part 4, Codes 5206, 5207,
5212, 5213 (1998).

2. A separate 10 percent rating for a tender scar on the left
forearm is warranted. 38 U.S.C.A. 1155, 5107; 38 C.F.R. Part 4,
Diagnostic Code 7804 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

     I. Increased Rating

The veteran has presented a well-grounded claim for the assignment
of a higher evaluation for his service-connected left elbow/forearm
disability within the

- 3 -

meaning of 38 U.S.C.A. 5107 (West 1991). Specifically, he contends
that his left elbow/forearm disability is manifested by chronic
pain, severely limiting his activity and thus entitling him to an
increased rating. When a claimant is awarded service connection for
a disability and subsequently appeals the RO's initial assignment
of a rating for that disability the claim continues to be well
grounded as long as the rating schedule provides for a higher
rating and the claim remains open. Shipwash v. Brown, 8 Vet. App.
218, 224 (1995).

The evaluation assigned for a service-connected disability is
established by comparing the manifestations reflected by the recent
medical findings with the criteria in the VA's SCHEDULE FOR RATING
DISABILITIES (SCHEDULE), codified in C.F.R. Part 4 (1998). VA has
a duty to acknowledge and consider all regulations that are
potentially applicable through the assertions and issues raised in
the record, and to explain the reasons and bases for its
conclusion.

A review of the service medical records relate that in October
1990, the veteran sustained a fracture of left distal radial while
playing basketball. The veteran was involved in a motor vehicular
accident in October 1993 where he sustained comminuted fractures of
the radius and ulna. He underwent open reduction with internal
fixation of the left radius and ulna with autologous bone grafting
with right iliac crest bone graft harvesting. Based upon inservice
treatment and VA examination, a February 1996 rating decision
granted service connection and assigned a non compensable
disability evaluation for the residuals of fractures of the left
radius and ulna, effective from March 1995. A February 1997 rating
decision assigned a 10 percent evaluation effective from March
1995.

The veteran's left elbow/forearm disability has been evaluated
under Diagnostic Codes 5211 and 5212, which contemplates disability
evaluations for impairment of the ulna and radius respectively.
Because the veteran is right-handed, the evaluations for the minor
extremity were considered. Under Diagnostic Code 521 1, a 1 0
percent evaluation is assigned for malunion of the ulna with bad
alignment; a 20 percent evaluation is assigned for nonunion of the
upper half of the ulna; and, a 20 percent evaluation is assigned
for nonunion of the lower half of the ulna without

- 4 -

Identical ratings are provided for impairment of the radius under
Diagnostic Code 5212.

The Board finds that a disability evaluation in excess of 10
percent is not warranted under either Diagnostic Code 5211 or 5212
as there are no medical findings of nonunion of the radius or ulna.
Therefore, the Board considered a number of other diagnostic codes
in an effort to determine if the veteran's left elbow/forearm
disability was accurately evaluated.

Diagnostic Codes 5206 and 5207 contemplate disability evaluations
for impairment of flexion or extension of the forearm. The rating
schedule provides that limitation of flexion in the forearm is
rated at 10 percent when 100 degrees, and 20 percent when 90
degrees. Limitation of extension of the forearm to 45 or 60 degrees
warrants a 10 percent rating, and a 20 percent evaluation when
extension is limited to 75 degrees. 38 C.F.R. 4.71a, Part 4,
Diagnostic Codes 5206, 5207 (1998). However, at VA examination in
January 1996, the veteran was able to flex 0 to 120 degrees. In
August 1998, he had full range of motion of the left elbow. Thus,
this would not warrant a compensable rating under Diagnostic Codes
5206 or 5207.

Diagnostic Code 5213 provides a 20 percent evaluation if pronation
is limited so that the motion of the hand is lost beyond the last
quarter of the arc and a 10 percent evaluation if supination is
limited to 30 degrees or less. See 38 C.F.R. 4.71 (Plate 1), 4.71a
(1998). In January 1996, the veteran was able to pronate 80 degrees
and supinate 85 degrees. At the August 1998 VA examination,
pronation of the forearm was 0 to 70 degrees and supination was 0
to 70 degrees. Consequently, an evaluation of 20 percent under
Diagnostic Code 5213 is not for application.

The functional limitations due to pain must be accounted for in the
disability evaluation. See DeLuca v. Brown, 8 Vet. App. 202 (1995);
38 C.F.R. 4.40, 4.45 (1998). The Board has taken into consideration
the veteran's reports of pain pursuant to 38 C.F.R. 4.40. VA
examination reports dated in January 1996 and August 1998 show that
the veteran reported that he had intermittent pain. In January
1996, his grip was normal and he had good strength. He was able to
abduct

- 5 -

and adduct his fingers normally. He could touch each finger with
his thumb. On neurological testing the deep tendon reflexes were
normal, however there was diminished sensation on the left forearm.
X-ray revealed a deformity of the middle third of the left radius
and ulna consistent with an old fracture.

While the VA examiner at the January 1996 VA examination reported
diminished sensation to pinprick of the left forearm, the most
recent VA examination in August 1998 failed to note any abnormality
on sensory examination. Sensation to light touch was intact
throughout the arm and hand. Wrist flexors and extensors strength
was 515. Intrinsic motor function of the hand was 515. X-rays
showed evidence of old mid-shaft fracture with good healing of both
the mid-shaft radius and ulna. There were degenerative changes of
the distal radius-ulna joint. There was a I 0-degree tilt of the
radius with evidence of the old wrist fracture. While the physician
was able to palpate a bump on the bone and produce pain in the soft
tissue, in weighing the limitation of function of the elbow due to
pain, the Board concludes that functional impairment due to pain is
encompassed within the 10 percent rating. See DeLuca. It is neither
contended nor shown that the veteran has excess fatigability,
incoordination, deformity or atrophy of disuse. See 38 C.F.R. 4.45
(1998). It should be noted that examiner also commented that the
veteran was asymptomatic at that time. Although the veteran's
subjective pain certainly causes some discomfort, overall, he does
not exhibit more than mild objective findings, as described above.
I conclude, therefore, that the current 10 percent rating under
Diagnostic Code 5212 is appropriate.

As noted above, the veteran has residual scarring from the forearm
and wrist surgeries. Except as otherwise provided in the rating
schedule, all disabilities, including those arising from a single
entity, are to be rated separately, and then all ratings are to be
combined pursuant to 38 C.F.R. 4.25 (1998). One exception to this
general rule, however, is the anti-pyramiding provision of 38
C.F.R. 4.14 (1998), which states that evaluation of the "same
disability" or the "same manifestation" under various diagnoses is
to be avoided. In Esteban v. Brown, 6 Vet.App. 259 (1994), it was
held that the described conditions in that case warranted 10
percent evaluations under three separate diagnostic codes, none of

- 6 -

which provided that a veteran may not be rated separately for the
described conditions. Therefore, the conditions were to be rated
separately under 38 C.F.R. 4.25 unless they constituted the "same
disability" or the "same manifestation" under 38 C.F.R. 4.14.
Esteban, at 261. The critical element cited was "that none of the
symptomatology for any one of those three conditions [was]
duplicative of or overlapping with the symptomatology of the other
two conditions." Id., at 262. In the present case the
symptomatology for the right shoulder (limitation of function) and
scar (pain) are not overlapping or duplicative. As such, the
veteran will be assigned separate evaluations under the applicable
codes.

Residual superficial scarring resulting from the injury must be
poorly nourished with repeated ulceration, or tender and painful on
objective demonstration for a 10 percent rating. 38 C.F.R. 4.117,
Diagnostic Codes 7803, 7804 (1998). Scars, other than disfiguring
facial scars, residuals of second or third degree burns, or scars
that are poorly nourished, etc., are rated on limitation of
function of the part affected. 38 C.F.R. 4.118, Diagnostic Code
7805 (1998).

In January 1996, there was a well-healed 7-inch scar down the left
forearm on the dorsal surface. On the volar surface there was a
well-healed non-tender 6-inch scar. The physician at the August
1998 VA examination indicated that there was tenderness over the
mid forearm scar. Since the tender scar is a separate and distinct
manifestation, similar to the situations discussed above, it may be
rated separately from the muscle injury. See Esteban, at 259, 261-
62. In this case, the 7-inch dorsal surface scar is reportedly
tender on objective demonstration, warranting a 10 percent rating
under Code 7804. However, as the 6-inch volar surface scar was not
described as tender, it would not be rated separately under this
code. Further, as neither of the residual scars results from bums,
impairs any function of the parts affected, or is poorly nourished
or ulcerated, a compensable or additional rating is not warranted
under 38 C.F.R. 4.118, Diagnostic Codes 7801, 7802, 7803, 7805
(1998).

7 -

II. Extraschedular Evaluation

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that the
Board does not have jurisdiction to assign an extraschedular rating
under 38 C.F.R. 3.321(b)(1) in the first instance. The Board is
still obligated to seek out all issues that are reasonably raised
from a liberal reading of documents or testimony of record and to
identify all potential theories of entitlement to a benefit under
the law and regulations. In Bagwell v. Brown, 9 Vet. App. 337
(1996), the Court clarified that it did not read the regulation as
precluding the Board from affirming an RO conclusion that a claim
does not meet the criteria for submission pursuant to 38 C.F.R.
3.321(b)(1) or from reaching such a conclusion on its own.
Moreover, the Court did not find the Board's denial of an
extraschedular rating in the first instance prejudicial to the
veteran, as the question of an extraschedular rating is a component
of the appellant's claim and the appellant had full opportunity to
present the increased-rating claim before the RO. Bagwell at 339.

Consequently, the Board will consider whether the potential
application of various provisions of Title 38 of the Code of
Federal Regulations have been considered, whether or not they were
raised by the veteran, as required by Schafrath v. Derwinski, 1
Vet. App. 589, 593 (1991). In this case, the evidence does not
suggest that the veteran's disability produces such an exceptional
or unusual disability picture as to render impractical the
applicability of the regular schedular standard, thereby warranting
the assignment of an extraschedular evaluation under 38 C.F.R.
3.321(b)(1) (1998). This case does not present factors such as
frequent periods of hospitalization or marked interference with
employment.

In regards to industrial impairment, the veteran has offered very
little in regards to his employment and service-connected
disability. The VA examination report and a private clinical
summary both dated in January 1996 shows that he is a student. He
has not produced objective evidence that would indicate that his
service-connected disability has interfered with his studies to
such an extent that he is entitled to extraschedular consideration.

8 -

Moreover, a review of the claims file does not show that this
service-connected disorder has resulted in hospitalization.
Although the veteran has sought treatment for a painful back on
occasions and referred to his service connected disability, he has
not sought treatment for the left forearm/elbow disability. He has
not been hospitalized or received treatment for his disability
since service discharge. Further, as noted above, the veteran was
asymptomatic at the most recent VA examination. Neither his
statements nor the medical records indicate that the disability
warrants the assignment of an extraschedular evaluation.

ORDER

Entitlement to the assignment of a higher disability evaluation for
the residuals of a left elbow/forearm dislocation is denied.

A separate 10 percent rating is grated for a tender scar of the mid
forearm, subject to controlling regulations governing the payment
of monetary benefits.

MARY GALLAGHER
Member, Board of Veterans' Appeals

9 -

